Citation Nr: 1224639	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-09 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to a disability rating in excess of 10 percent for service connected degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In his March 2009 substantive appeal, the Veteran requested a hearing before a member of the Board; however, he failed to report to his scheduled hearing without presenting good cause.

The issues of whether new and material evidence exists to reopen a previously denied claim for PTSD, entitlement to service connection for a right knee disability, and entitlement to a disability rating in excess of 10 percent for service connected degenerative joint disease of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2002 RO decision denied entitlement to service connection for a right knee disability; the Veteran did not perfect his appeal or submit new and material evidence within one year of the decision. 

2.  Evidence received since the August 2002 RO decision is new and material and the Veteran's claim is reopened.

CONCLUSIONS OF LAW

1.  The August 2002 RO decision that denied entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence has been received since the August 2002 RO decision, and the Veteran's claim for entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

New and Material
 
The Veteran's original claim for entitlement to service connection for a right knee disability was denied in an April 1991decision; the Veteran did not appeal.  In August 2002, the Veteran attempted to reopen his claim, but was denied because he failed to present new and material evidence.  The Veteran again did not perfect an appeal or submit new or material evidence within one year of the decision.  In February 2007, the Veteran filed new claim for a right knee disability.  The RO determined in a December 2007 rating decision that the Veteran's claim could not be reopened because he had failed to submit new and material evidence.  The Veteran appealed. 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The Board denied the appellant's prior claim because there was no evidence that the Veteran's right knee disability had onset in service or within one year of service or was caused or aggravated by the Veteran's active military service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's right knee disability is related to his active military service.  

The Veteran has argued that his right knee disability developed secondary to his service connected left knee disability.  The Board considers this new theory of entitlement to be new and material evidence.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for a right knee disability is addressed in the Remand section below.   

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal by reopening the Veteran's claim for entitlement to service connection for a right knee disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

New and material evidence having been received, the Veteran's previously denied claim for a right knee disability is reopened.  


REMAND

The Veteran is seeking to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  The letter must also inform the Veteran of the bases of the prior denial.  

Here, the March 2007 letter sent to the Veteran did not inform him that a claim for PTSD had been previously denied in July 1999, why that claim had been denied, or how to reopen his previously denied claim.  Accordingly, on remand, the Veteran should be afforded such notice.

The Veteran is also seeking entitlement to service connection for a right knee disability, which he has claimed developed secondary to his service connected left knee disability.  At a September 2007 VA examination, the VA examiner stated, "I am unable to relate patient's right knee osteoarthritis to his left knee osteoarthritis."  Unfortunately, the examiner did not explain why he reached that conclusion.  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the September 2007 VA medical opinion is inadequate, a new one must be obtained.  

The Veteran is also seeking an increased disability rating for his service connected left knee degenerative joint disease.  The Veteran was last afforded a VA examination of his left knee in September 2007, almost five years ago; he has claimed that his condition worsened since that time.  See Statement in Support of Claim (October 22, 2008).  

Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  

Accordingly, on remand, the Veteran should be scheduled for a new VA examination of his left knee disability.  

Finally, the Veteran's most recent VA treatment records should be printed and associated with the Veteran's claims folder.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with notice that complies with Kent v. Nicholson, 20 Vet. App. 1 (2006), including why his previous claim for PTSD was denied and how he can reopen his previously denied claim.  

2. The Veteran's most recent VA treatment records should be printed and associated with the Veteran's claims folder.  

3. Once this is done, the RO should schedule the Veteran for a VA examination of his service connected left knee disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's right knee disability was caused or permanently aggravated by the Veteran's service connected degenerative joint disease of the left knee.  

The examiner must provide a rationale for his or her opinion.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed. 

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


